STONE, C. J.
I concur in the conclusion of brother Somerville mainly on the following grounds: First, his *139opinion follows the principle declared in Nelson v. State, 46 Ala. 186, decided in 1871, and in Morgan v. State, 47 Ala. 34, decided in 1872. Second, since those decisions were announced, there have been many sessions of the legislature, and two codifications of the statutes, and no change has been made in the law affecting the imposition of hard labor for costs, except to fix limits beyond which the term can not be extended. Third, the practice in the trial courts has been general, if not universal, to impose hard labor for costs, if not paid or secured, and this without reference to any previous sentence to hard labor for an unpaid fine.
In my opinion, an interpretation of the statutes, and a practice under that interpretation, have become established, and it would be injurious to the administration of the criminal law, if we were to depart from them.